Exhibit 10.2

Chiasma, Inc.

460 Totten Pond Road, Suite 530

Waltham, MA 02451

May 31, 2019

Mark J. Fitzpatrick

Re: Amended and Restated Executive Employment Letter

Dear Mark:

This amended and restated letter agreement (the “Agreement”) confirms the
revised terms and conditions of your employment with Chiasma, Inc. (the
“Company”), effective as of the first day of employment with the Company of the
Company’s new Chief Executive Officer (the “Effective Date”). This Agreement
amends, restates and supersedes in all respects your employment agreement with
the Company dated September 27, 2016 (the “Prior Agreement”) as of the Effective
Date, provided that your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement with the Company dated May 8, 2015, as modified by the
Prior Agreement (the “Restrictive Covenant Agreement”) shall remain unaltered
and in full effect. You hereby acknowledge and agree that neither this Agreement
nor any term herein, including your new position described in Section 1,
constitutes Good Reason or a without Cause termination under the Prior
Agreement, and that you are not eligible for, and hereby waive any eligibility
for, any severance benefits under the Prior Agreement or otherwise as result of
the amendment and restatement of the Prior Agreement as set forth in this
Agreement. You further hereby agree that effective as of the Effective Date, you
shall resign from the Board (defined below) and execute all documentation
reasonably required by the Company to effectuate such resignation.

1. Position. As of the Effective Date you will serve as the Company’s President
reporting to the Company’s Chief Executive Officer (the “CEO”). This is a
full-time exempt position. It is understood and agreed that, while you render
services to the Company, you will not engage in any other employment, consulting
or other business activities (whether full-time or part-time), unless you first
obtain the Company’s approval. It is understood and agreed that you may serve on
one other for-profit board but only if such outside board service does not
present a conflict or potential conflict of interest as determined by the Board
in good faith. You also may engage in religious, charitable, non-profit board
and other community activities so long as such activities do not interfere or
conflict with your obligations to the Company. It is expected that you will
continue to serve as the principal financial officer of the Company, for no
additional compensation other than as provided herein, until such time as the
Company appoints a successor to this position. You will be entitled to
indemnification for actions taken or omitted to be taken on behalf of the
Company in your current and former capacities as an officer and director to the
fullest extent permitted under applicable law and as provided in the
Indemnification Agreement made as of June 21, 2015 (the “Indemnification
Agreement”). Upon the ending of your employment, you shall immediately resign
from any other position(s) to which you were elected or appointed in connection
with your positions hereunder.

2. Salary. As of the Effective Date, your base salary rate will be paid at the
rate of $520,000 per year, payable in accordance with the Company’s standard
payroll schedule and subject to applicable deductions and withholdings. Your
base salary will be subject to periodic (and no less than annual if practicable)
review and adjustment at the Company’s discretion.

3. Annual Bonus. You will be eligible to receive an annual performance bonus.
The Company will target the bonus at 50% of your annual salary for the
applicable bonus year (the “Bonus Target”). The actual bonus percentage is
discretionary and will be subject to the Board’s assessment of your performance,
as well as business conditions at the Company. The bonus also will be subject to
your employment for the full period covered by the bonus, approval by and
adjustment at the discretion of the Board and the terms of any applicable bonus
plan. The CEO will review your job performance on an annual basis and will
discuss with you the criteria which the Board will use to assess your
performance for bonus purposes. The Board may also make adjustments in the
targeted amount of your annual performance bonus. Furthermore, for as long as
you continue in the capacity of both President and principal

 



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 2

 

financial officer, you will continue to be entitled to receive the special
incentive bonus as described in the Prior Agreement and in this Agreement and
which bonus commenced accruing pro-rata on a monthly basis on October 1, 2016
(the “Special Incentive Bonus”) in an amount equal to $25,000 per annum (i.e.,
the period commencing each October 1 and ending September 30 the following
calendar year), which amount shall (i) continue to accrue pro-rata on a monthly
basis until such time as you no longer serve as the Company’s principal
financial officer, (ii) in no event exceed $100,000 in the aggregate and
(iii) be payable only in the event you remain employed with the Company until
the Company resubmits its new drug application with the U.S. Food and Drug
Administration for Mycapssa ® (octreotide capsules) (the “NDA”) or you are
terminated by the Company without Cause (as defined below) prior to the filing
of an NDA and you enter into a Release (as defined below). The Company will pay
any bonus pursuant to this Section 3 no later than 75 days after the end of the
period covered by the bonus.

4. Business Travel/Expenses. The Company will reimburse you for travel and other
business expenses consistent with the terms and conditions of the Company’s
expense reimbursement policies.

5. Benefits/Vacation. You will continue to be eligible to participate in the
employee benefits and insurance programs generally made available to the
Company’s full-time employees, as well as all benefit programs available to the
senior executive employees of the Company. You will continue to be eligible for
up to 4 (four) weeks of vacation per year, which shall accrue on a prorated
basis. Other provisions of the Company’s vacation policy are set forth in the
policy itself.

6. Stock Options. You will be eligible to participate in the Company’s stock
option program, subject to approval by the Board. In connection with the Prior
Agreement, you were granted an option for the purchase of 373,352 shares of
common stock of the Company, at an exercise price per share equal to the stock’s
fair market value on the date of the grant (the “Option”). The Option vests over
four (4) years from the date of grant, with an aggregate of 64.58% of the shares
having vested through May 1, 2019 and the remaining 35.42% of the shares vesting
in equal monthly installments for the following seventeen (17) months, provided
that you remain employed by the Company on each such vesting date (unless such
options are accelerated as provided below). Your eligibility for stock options
will be governed by the Company’s 2015 Stock Incentive Plan (the “Plan”) and any
associated stock option agreement required to be entered into by you and the
Company (the “Equity Documents”). Subject to approval by the Board, you may from
time to time be granted additional equity-based compensation awards in respect
of shares of common stock of the Company, pursuant to the Plan or any
subsequently adopted incentive compensation plan.

7. At-Will Employment. Your employment is “at will,” meaning you or the Company
may terminate it at any time for any or no reason.

8. Termination Benefits.

a. In the event of the termination of your employment for any reason, the
Company shall pay you your base salary through your last day of employment (the
“Date of Termination”), for any accrued but unused vacation and the amount of
any documented expenses properly incurred by you on behalf of the Company prior
to any such termination and not yet reimbursed, and any other wages required to
be paid by applicable law (the “Accrued Obligations”).

b. “Cause” means: (i) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (ii) your material
breach of your material responsibilities to the Company or your willful failure
to comply with lawful directives of the Board or written policies of the
Company; (iii) breach by you of your representations, warranties, covenants
and/or obligations under this Agreement (including the Restrictive Covenant
Agreement); (iv) material misconduct by you which seriously discredits or
damages the Company or any of its affiliates, and/or (v) repeated nonperformance
(except where due to Disability, as defined in Section 10 below) of your duties
or responsibilities to the Company as determined in good faith by the Company
after written notice to you and a reasonable opportunity to cure that shall not
exceed thirty (30) days.



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 3

 

c. A “Change in Control” means the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficially own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction). Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue
Code, a Change in Control must also satisfy the requirements of Treas. Reg.
Section 1.409A-3(a)(5).

d. “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in your responsibilities, authority or duties
(excluding your responsibilities, authority or duties as the principal financial
officer of the Company, in the event a successor to this position is appointed);
(ii) a material diminution in your base salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
or (iii) change of more than 60 miles in the geographic location at which you
provide services to the Company, excluding any change in geographic location
approved by you (each a “Good Reason Condition”). Notwithstanding the foregoing,
a suspension of your responsibilities, authority and/or duties for the Company
during any portion of a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities shall not be a Good Reason Condition.
Good Reason Process shall mean that (i) you reasonably determine in good faith
that a Good Reason Condition has occurred; (ii) you notify the Company in
writing of the occurrence of the Good Reason Condition within 30 days of the
occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the Good Reason Condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) you terminate
employment within 30 days after the end of the Cure Period. If the Company cures
the Good Reason Condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

e. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case within 12 months after
the occurrence of the first event constituting a Change in Control (a “Change in
Control Termination”) and provided you (i) enter into, do not revoke and comply
with the terms of a Release of Claims in the form attached to this Agreement as
Exhibit A, which includes a general release of claims against the Company and
related persons and entities (the “Release”) within the time period required
therein but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your then current base salary for
the eighteen (18) month period that immediately follows the Date of Termination;
(b) payment of your Bonus Target for the year in which the Change in Control
occurs ((a) and (b), the “Severance Payments”); and (c) all of the unvested
shares subject to the Option and all other equity awards granted to you pursuant
to the Plan shall immediately vest and become exercisable as of the later of
(i) the Date of Termination and (ii) the effective date of the Release; and
(d) if elected, continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with the cost of the regular premium for such benefits shared in the
same relative proportion by the Company and you as in effect on the Date of
Termination until the earlier of (i) the date that is eighteen (18) months after
the Date of Termination; and (ii) the date you become eligible for health
benefits through another employer or otherwise become ineligible for COBRA. This
Section 8(e) shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control. To avoid doubt, the
preceding sentence shall not serve to truncate or cease the payment of any
Severance Payments or the provision of any other compensation or benefits under
this subsection (e) that the Company has begun paying or providing as a result
of a Change in Control Termination.

f. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case other than a Change in
Control Termination, and in either case provided you (i) enter into, do not
revoke and comply with the terms of the Release within the time period required
therein but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 4

 

Benefits”: (a) continuation of your then current base salary for the twelve
(12) month period that immediately follows the Date of Termination (the
“Severance Payments”); (b) if elected, continuation of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), with the cost of the regular premium for such
benefits shared in the same relative proportion by the Company and you as in
effect on the Date of Termination until the earlier of (i) the date that is
twelve (12) months after the Date of Termination; and (ii) the date you become
eligible for health benefits through another employer or otherwise become
ineligible for COBRA; and (c) if the Date of Termination occurs within the
eighteen (18) month period immediately following the Effective Date (the
“Specified Period”): (I) that portion of the Option and all other equity awards
granted to you pursuant to the Plan that would have vested between the Date of
Termination and the end of the Specified Period shall automatically vest and
become exercisable as of the later of (A) the Date of Termination and (B) the
effective date of the Release; and (II) if the last day of the Specified Period
occurs after the last day of the period during which you may exercise your
vested stock options pursuant to the Equity Documents (the “Exercise Period”),
the Exercise Period shall be extended until the end of the Specified Period,
provided that if there exists a closed trading window under the Company’s
insider trading policy as of the Date of Termination, then the Exercise Period
shall be extended until the later of (i) the end of the Specified Period and
(ii) the date which is sixty (60) days following the date the Company provides
you notice that there no longer exists a closed trading window under the
Company’s insider trading policy which would preclude your sale of stock of the
Company, including, without limitation, the stock underlying the Option or any
additional equity-based compensation award you were granted (the “Exercise
Period Extension”). The Company will deliver such notice to you (via email and
overnight mail) promptly following the Company making such determination to lift
the closed trading window. You acknowledge that as a result of any Exercise
Period Extension, to the extent your vested stock options are incentive stock
options, your vested stock options would convert from incentive stock options to
a nonqualified stock options, consistent with the Equity Documents and
applicable law. You are advised to seek tax guidance from your personal tax
advisors with regard to the potential change in tax treatment of your vested
stock options as a result of any Exercise Period Extension. To avoid doubt, in
no event shall any Exercise Period Extension last beyond the expiration date of
the Option or of any other applicable equity awards, as provided in the
applicable Equity Documents.

g. The Severance Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Payments shall begin to be paid in the
second calendar year. In the event you miss a regular payroll period between the
Date of Termination and first Severance Payment date, the first Severance
Payment shall include a “catch up” payment. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, each Severance Payment is
considered a separate payment.

9. Termination of Employment as a Result of Death, Disability, Your Resignation
without Good Reason or a Termination by the Company for Cause. In the event your
employment is terminated as a result of your (a) death, (b) Disability,
(c) resignation without Good Reason, (d) termination for Cause by the Company,
or (e) any other termination of your employment that is not defined in
Section 8(e) or Section 8(f) of this Agreement, you will be entitled to the
Accrued Obligations but you will not be entitled to Termination Benefits.
“Disability” means a disability as defined by the group long-term disability
insurance policy maintained by the Company for the benefit of its employees. In
the absence of such a policy, “Disability” means that, as a result of your
mental or physical illness, you are unable to perform (with or without
reasonable accommodation in accordance with the Americans with Disabilities Act)
the duties of your position pursuant to this Agreement for a period of a minimum
of ninety (90) consecutive days.

10. Restrictive Covenant Agreement. The Restrictive Covenant Agreement remains
unaltered and in full effect. You agree without reservation that the restraints
in the Restrictive Covenant Agreement are necessary for the reasonable and
proper protection of the Company and its affiliates, and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, if you were to breach any of the
covenants contained in this Agreement or the Restrictive Covenant Agreement, in
addition to the Company’s other legal and equitable remedies, the Company may
suspend or cease any Termination Benefits to which you might otherwise be
entitled. Any such suspension or termination of the Termination Benefits by the
Company in the event of a breach by you shall not affect your ongoing
obligations to the Company.



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 5

 

11. Taxes; Section 409A; Section 280G; Section 4099.

a. All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.

b. Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h). The Company and you intend that this Agreement
will be administered in accordance with Section 409A of the Code. To the extent
that any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code. The Company makes
no representation or warranty and shall have no liability to you or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

c. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which you become subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in you receiving a higher After Tax Amount (as defined below) than
you would receive if the Aggregate Payments were not subject to such reduction.
In such event, the Aggregate Payments shall be reduced in the following order,
in each case, in reverse chronological order beginning with the Aggregate
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing Aggregate Payments
all amounts or payments that are not subject to calculation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 6

 

(i) For purposes of this Section 11(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments. For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(ii) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 11(c) shall be made, at the Company’s expense, by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and you within 15 business days of the Date of Termination, if applicable, or at
such earlier time as is reasonably requested by the Company or you. Any
determination by the Accounting Firm shall be binding upon the Company and you.

12. Interpretation, Amendment and Enforcement. This Agreement, the Restrictive
Covenant Agreement, the Indemnification Agreement and the Equity Documents
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company, including without limitation the Prior Agreement.
The terms of this Agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this Agreement or arising out of,
related to, or in any way connected with this Agreement, your employment with
the Company or any other relationship between you and the Company (the
“Disputes”) will be governed by Massachusetts law, excluding laws relating to
conflicts or choice of law. You and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in the Commonwealth of
Massachusetts in connection with any Dispute or any claim related to any
Dispute.

13. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however , that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate at any
time, or to any person or entity with whom the Company shall hereafter effect a
reorganization, consolidate with, or merge into or to whom it transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon you and the Company, and each of your and its
respective successors, executors, administrators, heirs and permitted assigns.

14. Miscellaneous. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and a Board
member of the Company. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

15. Obligations to Former Employers. By signing this Agreement, you represent to
the Company that you have no contractual commitments or other legal obligations
to former employers that would or may prohibit you from performing your duties
for the Company.

Please acknowledge, by signing below, that you have accepted this amended and
restated Agreement.

 

Very truly yours,

By:

 

/s/ David Stack

 

David Stack

Chairman, Chiasma, Inc.



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 7

 

I have read and accept this employment offer:

 

/s/ Mark J. Fitzpatrick Mark J. Fitzpatrick

Dated: May 31, 2019

Enclosures: Exhibit A: Release



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

This Release of Claims (the “Release”) is entered into by and between Mark J.
Fitzpatrick (the “Executive”) and Chiasma, Inc. (with all affiliates, the
“Company”) in connection with the “Agreement” between the Executive and the
Company dated May 31, 2019. Terms with initial capitalization that are not
otherwise defined in this Release have the meanings set forth in the Agreement.
The consideration for the Executive’s agreement to this Release consists of the
Termination Benefits, the receipt of which is conditioned on the Executive’s
timely execution and nonrevocation of this Release pursuant to the Agreement.

1. Tender of Release. This Release is automatically tendered to the Executive
upon the Date of Termination if the Executive is eligible for the Termination
Benefits.

2. Release of Claims. Except as provided below, the Executive voluntarily
releases and forever discharges the Company, its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and fiduciaries of such plans, and the
current and former members, partners, directors, officers, shareholders,
employees, attorneys, accountants and agents of each of the foregoing in their
official and personal capacities (collectively referred to as the “Releasees”)
generally from all claims, demands, debts, damages and liabilities of every name
and nature, known or unknown (collectively, “Claims”) that, as of the date when
the Executive signs this Release, he has, ever had, now claims to have or ever
claimed to have had against any or all of the Releasees. This general release of
Claims includes, without implication of limitation, the release of all Claims:

 

  •  

relating to the Executive’s employment by and termination from employment with
the Company or any related entity;

 

  •  

of wrongful discharge or violation of public policy;

 

  •  

of breach of contract;

 

  •  

of discrimination or retaliation under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964;

 

  •  

under any other federal or state statute or constitution or local ordinance;

 

  •  

of defamation or other torts;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, whether under the Massachusetts Wage Act
or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

Notwithstanding anything to the contrary contained in this Release, Section 2 of
this Release does not include and will not preclude: (a) Executive’s rights or
claims under the Agreement to receive Termination Benefits; (b) claims for
worker’s compensation benefits under applicable law; (c) any claims arising
solely after the execution of this Release; (d) any claims or rights Executive
may have to any vested benefits or vested rights under any employee benefit,
welfare, retirement and/or pension plans (the “Plans”), subject to the terms of
the, including, but not limited to, the Company’s 2015 Stock Incentive Plan, or
any subsequently adopted incentive compensation plan, and applicable equity
Award agreements; (e) any rights and/or claims Executive may have under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (f) claims for
unemployment compensation benefits under state law; (g) claims for reimbursement
of business expenses approved by the Company and incurred by the Executive prior
to the Date of Termination; or (h) rights, if any, to defense and
indemnification from the Company or its insurers for actions taken by Executive
in the course and scope of Executive’s employment with the Company;

 

 



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 9

 

3. Ongoing Obligations of the Executive. The Executive hereby reaffirms his
ongoing obligations to the Company under the Restrictive Covenant Agreement and
otherwise under the Agreement (the “Ongoing Obligations”), which Obligations are
incorporated herein by reference.

4. Nondisparagement. Executive agrees not to make any disparaging, critical or
otherwise detrimental statements to any person or entity concerning any Releasee
or the products or services of any Releasee. This nondisparagement obligation
shall not in any way affect the Executive’s obligation to testify truthfully in
any legal proceeding.

5. Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including Executive’s ability to provide documents or other information, without
notice to the Company, nor does anything contained in this Agreement apply to
truthful testimony in litigation. If Executive files any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
Executive’s behalf, or if any other third party pursues any claim on Executive’s
behalf, except for Termination Benefits to which the Executive is otherwise
entitled, Executive waives any right to monetary or other individualized relief
(either individually, or as part of any collective or class action); provided
that nothing in this Agreement limits any right Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.

6. No Assignment. The Executive represents that he has not assigned to any other
person or entity any Claims against any Releasee.

7. Right to Consider and Revoke Release. The Executive acknowledges that he has
been given the opportunity to consider this Release for a period of at least 21
days (the “Consideration Period”).1 In the event the Executive executes this
Release before the end of the Consideration Period, he acknowledges that such
decision was entirely voluntary and that he had the opportunity to consider this
Release until the end of the Consideration Period. To accept this Release, the
Executive shall deliver a signed Release to the Company’s CEO within twenty-one
(21) days after the Date of Termination. For a period of seven (7) business days
from the date when the Executive executes this Release (the “Revocation
Period”), he shall retain the right to revoke this Release by written notice
that is received by the undersigned Chiasma representative on or before the last
day of the Revocation Period. If it is not revoked pursuant to the preceding
sentence, this Release shall become effective and enforceable on the date
immediately following the last day of the Revocation Period (the “Effective
Date”).

8. Other Terms.

a. Legal Representation; Review of Release. The Executive acknowledges that he
has been advised by the Company to discuss all aspects of this Release with his
attorney, that he has carefully read and fully understands all of the provisions
of this Release and that he is voluntarily entering into this Release.

b. Binding Nature of Release. This Release shall be binding upon the Executive
and upon his heirs, administrators, representatives and executors.

c. Modification of Release; Waiver. This Release may be amended, only upon a
written agreement executed by the Executive and the Company.

d. Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release is illegal, invalid or unenforceable, the remaining provisions and
terms of this Release shall not be affected thereby and the illegal, invalid or
unenforceable term or provision shall be severed from the remainder of this
Release. In the event of such severance, the remaining covenants shall be
binding and enforceable; provided, however, and for the avoidance of doubt, in
no event shall the Company be required to provide Termination Benefits if all or
part of Section 2 of this Release is held to be invalid or unenforceable.

 

1 

To be increased to 45 days in the event of a group termination under the Older
Workers’ Benefits Protection Act.



--------------------------------------------------------------------------------

Mark J. Fitzpatrick

May 31, 2019

Page 10

 

e. Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts, without giving effect to its conflict of laws provisions. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the parties.

f. Entire Agreement; Absence of Reliance. This Release constitutes the entire
agreement between the Executive and the Company and supersedes any previous
agreements or understandings between the Executive and the Company, except the
Company’s 2015 Stock Incentive Plan, or any subsequently adopted incentive
compensation plan, and applicable Award agreements, any other documents
governing the Executive’s equity, options, Restricted Stock Units or other stock
based awards as applicable, the Ongoing Obligations and any other obligations
specifically preserved in this Release. The Executive acknowledges that he is
not relying on any promises or representations by the Company or the agents,
representatives or attorneys of any of the entities within the definition of
Company regarding any subject matter addressed in this Release.

IN WITNESS WHEREOF, the parties have executed this Release effective on the date
and year first above written.

 

CHIASMA, INC.

By:

     

[NAME]

[TITLE]

 

 

Date

 

 

Mark J. Fitzpatrick

 

 

Date